DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group 1 Species xii (Fig. 45-53) and Group 2 Species v (Fig. 39-44) in the reply filed on 4/11/22 is acknowledged.  The traversal is on the ground(s) that Group 1 Species xii (45-53) and Species xiii (Fig. 54-61) should be grouped together.  This is found persuasive, therefore the elected species are Group 1 Species xii (Fig. 45-61) and Group 2 Species v (Fig. 39-44).
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15, 18, 19, 20, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,314,241. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of U.S. Patent No. 9,314,241. The difference in the terminology used, such as “a tail” in of U.S. Patent No. 9,314,241 which is the same as the first suture in the current application (in evidence of the disclosure of the current application and of U.S. Patent No. 9,314,241), would be obvious to one of ordinary skill in the art. 
Claims 13-15, 18, 19, 20, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, and 17-20 of U.S. Patent No. 9,370,350. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of U.S. Patent No. 9,370,350, such as the claim limitations of claim 13 are found in the combination of claim 17 and 20 of U.S. Patent No. 9,370,350. Furthermore, the difference in the terminology used, such as “a tail” in of U.S. Patent No. 9,370,350which is the same as the first suture in the current application (in evidence of the disclosure of the current application and of U.S. Patent No. 9,370,350), would be obvious to one of ordinary skill in the art. 
Allowable Subject Matter
Claims 16, 17, 21, 22, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771